Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following Final office action is in response to the applicant’s claim amendments/Remarks filed on 05/25/2022.
Priority: DIV [#12/154,241]-[05/21/2008]>PAT[US 10,296,920]
	Claim Status:
Amended claims: 1-21
Pending claims: 1-21.

	Note: 112(f) is withdrawn for amendments.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the updated new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for transforming scattered assets data of one’s assets ratings for users
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
a) transforming …user … residing in external … … into centralized user asset …  … users, and configured to execute at least one of:
	means for  … with said … through single-sign-on(SSO) authentication tool, real-time or scheduled application programming …; 
	means for an account associated with a user to automatically include external and internal asset data  of said user in said user's total asset value computation on said service…though application programming technologies; 
	means for said account associated with said user to … …residing in said account wherein said external and internal … include but not limited to at least one of said user's bank and investment accounts, payroll accounts, loan accounts, expenses, properties, videos, treasures, …, purchased items, items posted for sale, …, stamp albums, photo albums, and the like through an Asset application; 
	means for …comparing total estimated or appraised wealth …of said account associated with said user to wealth figures of other accounts associated with groups of individuals through said Asset application in said service…;  
	533334069.1 4/19/2019means for … said account associated with said user among wealth figures of said other accounts associated with groups of individuals through said Asset application in said service…; 
	means for automatically displaying total wealth and rating information of said account associated said user on said service … through said application; and 
	means for automatically factoring asset activity user data associated with said account into user accumulated score calculation through an User Accumulated Score application to change user accumulated score associated with said user account; 
	said…, responsive to instructions from said…  
	b) improved entity … through … application associated with an entity, and configured to execute at least one of:
	 means for an account associated with an entity to solicit or request sponsorship to sell or buy products and services through a Sponsor Ad utility and said Assets application; 
	means for said account associated with said entity to solicit or request sponsorships from other entities to benefit participants of groups or events through a Sponsor Ad utility and said Assets application on said service…; 
	means for said account associated with said entity to invite buyers to virtual sessions or games to sell products and services through said Assets application on said service…, wherein an account associated with a buyer on said … … for said buyer to invite others to watch said virtual sessions or games and to provide input; 
	means for said account associated with said entity to convert existing online advertisements for selling products and services into posted products and services for sale on said …   through a Sponsor Ad utility and said Assets application; and 
	means for said account associated with said entity … to a buying entity through a Sponsor Ad utility, wherein said … but are not limited to reward points, e-saver, and free gifts.
The claimed method/system/machine simply describes series of steps for transforming scattered assets data of one’s assets ratings for users.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a service computer system, server module, device, one processing unit, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a service computer system, server module, device, one processing unit, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 20, and 21.  
Furthermore, the dependent claims 2-19 do not resolve the issues raised in the independent claims. 
The dependent claims 2-10 are directed towards using transforming scattered user asset data on the Internet into centralized user data to generate user ratings for Internet users, user account to display consolidated statements through application programming interface scripts; account associated with user or entity to request or solicit sponsorships for purchasing or selling assets, said account of user to display and edit said user’s asset list, online video advertisements, and to select treasure holder images to organize treasure.
The dependent Claims 11-19 are directed towards using said account of user to select negotiation technique to purchase, to remove said items, to automatically track and manage, transfer said user’s e-stamp folder into a digital stamp album, said user to request sponsorship to purchase or sell said digital or physical stamp albums, automatically transfer digital photos into a digital photo album and presented on any display devices.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 10,296,920. 

Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and ’920 claims are drawn to a method and apparatus of providing Assets application to Internet users and entities of an online service computer system using local devices accessing said online service computer system via at least one online service server, said method for 
a) transforming scattered user asset data residing in external computer systems on the Internet and in business computer system into centralized user asset data to generate Assets ratings for Internet users, comprising at least one of the steps of: automatically connecting said external computer systems with said service computer system through single-sign-on (SSO) authentication tool, real-time or scheduled application programming interface technologies… …;
b) improved entity e-commerce functions through said Assets application associated with said entity, comprising at least one of the steps of: automatically providing functions for an account associated with an entity to solicit or request sponsorship to sell or buy products and services through a Sponsor Ad utility and said Assets application;… ….
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus of providing Assets application to Internet users and entities of an online service computer system using local devices accessing said online service computer system for transforming scattered user asset data residing in external computer systems on the Internet and in business computer system into centralized user asset data to generate Assets ratings for Internet users. The claims from both the present application and ‘920 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-18 of US Patent No. 10,296,920, but they are not patently distinct. 


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wilkins et al (US 2004/0133924 A1) in view of Chen et al (US 2007/0294100 A1) and Kelly et al(US 8,052,518 B1).

	Ref claim 1, Wilkins discloses a service computer system, including RAM memory configured to run application programs, said system comprising: 
	at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit; at least one communication link connected to the Internet (para [0103-105], fig. 3; via a distributed system 400, the image processing engine 212/the host computer 402-1/network 406/Internet/server computer 404 includes a server image processor unit 408…); 
	said processing unit, responsive to instructions from said service computer system for 
	a) transforming scattered user asset data residing in external computer systems on the Internet and in business computer systems into centralized user asset data to generate Assets ratings for Internet users, and configured to execute at least one of: 
	means for automatically connecting said external computer systems with said service computer system through single-sign-on (SSO) authentication tool, real-time or scheduled interface technologies (para [0103], fig. 3; via a distributed system 400, the image processing engine 212/the host computer 402-1 can be coupled to a  server computer 404 by way of a network 406 or other host computers 4022 through 402-n …[0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…);
	means for an account associated with a user to automatically include external and internal asset data of said user in said user's total asset value computation on said service computer system through application programming interface techniques (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…); 
	means for said account associated with said user to automatically display estimated total market value or appraisal value of assets residing in said account wherein said external and internal asset categories include but not limited to at least one of said user's bank and investment accounts, payroll accounts, loan accounts, expenses, properties, videos, treasures, accumulated points or digital money, purchased items, items posted for sale, eSavers, stamp albums, photo albums, and the like through an Asset application (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…);
	means for automatically comparing total estimated or appraised wealth of said Asset categories of said account associated with said user to wealth figures of other accounts associated with groups of individuals through said Asset application in said service computer system (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…);  
	533334069.1 4/19/2019means for automatically determining wealth ratings of said account associated with said user among wealth figures of said other accounts associated with groups of individuals through said Asset application in said service computer system (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…);
	means for automatically displaying total wealth and rating information of said account associated with said user on said service computer system through said Assets application (para [0115]; via the user ability to synchronize all associated multimedia assets, such as digital photos albums…all associated multimedia assets are automatically updated …system resources…); and 
	[[means for automatically factoring asset activity user data associated with said account into user accumulated score calculation through an User Accumulated Score application to change user accumulated score associated with said user account;]]
	said processing unit, responsive to instructions from said service computer system for 
	b) improved entity e-commerce functions through an Assets application associated with an entity, and configured to execute at least one of:
	 means for an account associated with an entity to solicit or request sponsorship to sell or buy products and services through a Sponsor Ad utility and said Asset application (para [0134]; via an efficient mechanism for representing cards, projects and digital albums/any other multimedia assets[album or card templates]…[0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…[0137]; via  when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products]…).
	[[ means for said account associated with said entity to solicit or request sponsorships from other entities to benefit participants of groups or events through a Sponsor Ad utility and said Asset application on said service computer system; means for said account associated with said entity to invite buyers to virtual sessions or games to sell products and services through said Asset application on said service computer system, wherein an account associated with a buyer on said service computer system has built-in functionalities for said buyer to invite others to watch said virtual sessions or games and to provide input;]]
	means for said account associated with said entity to convert existing online advertisements for selling products and services into posted products and services for sale on said service computer system through a Sponsor Ad utility and said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products]); and 
	means for said account associated with said entity to provide incentives to a buying entity through said Sponsor Ad utility, wherein said incentives include but are not limited to reward points, e-savers, and free gifts (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Wilkins does not explicitly disclose the step of: means for automatically factoring asset activity user data associated with said account into user accumulated score calculation through an User Accumulated Score application to change user accumulated score associated with said user account.
	However, Chen being in the same field of invention discloses the means for automatically factoring asset activity user data associated with said account into user accumulated score calculation through an User Accumulated Score application to change user accumulated score associated with said user account (para [0021-23]; via a secure online media marketplace…a seller may specify individual content assets…website visitors, geographic location…[0039]; via the providers may be given source rank…the content syndicator system may review, comment and score…the objective and subjective scores may be summed to create content provider’s source rank [implied score ratings]… ).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Wilkins to include the disclosures as taught by Chen to facilitate user score calculation with user account.    
	Wilkins does not explicitly disclose the step of: means for said account associated with said entity to solicit or request sponsorships from other entities to benefit participants of groups or events through a Sponsor Ad utility and said Asset application on said service computer system; means for said account associated with said entity to invite buyers to virtual sessions or games to sell products and services through said Asset application on said service computer system, wherein an account associated with a buyer on said service computer system has built-in functionalities for said buyer to invite others to watch said virtual sessions or games and to provide input.
	However, Kelly being in the same field of invention discloses: means for said account associated with said entity to solicit or request sponsorships from other entities to benefit participants of groups or events through a Sponsor Ad utility and said Asset application on said service computer system; means for said account associated with said entity to invite buyers to virtual sessions or games to sell products and services through said Asset application on said service computer system, wherein an account associated with a buyer on said service computer system has built-in functionalities for said buyer to invite others to watch said virtual sessions or games and to provide input (para [37]; via the system allow particular advertising to a user  during paly of the game based on the selected identifier/various market profiles and allows the provider of the network gaming and prize redemption system to more effectively convince sponsors to purchase advertisement time and space on the network gaming and prize redemption system…).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Wilkins to include the disclosures as taught by Kelly to facilitate network gaming with sponsored Ad…).
	Ref claim 2, Wilkins discloses the service computer system of claim 1, for a) transforming scattered user asset data residing in external computer systems on the Internet and in business computer systems into centralized user asset data to generate Assets ratings for Internet users, further comprising at least one of:  
	543334069.1 4/19/2019means for an account associated with a user on said service computer system to display, via application programming interface scripts, external asset data associated with said user stored in databases associated with said external computer systems, wherein said external asset data include but not limited to banking, investment, payroll, loan, expense and property data, and said external asset data are displayed on at least one of user graphical interface screen via an Assets application of said service computer system associated with said account of said user (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …); and
	means for said account associated with said user on said service computer system to display internal asset data associated with said user stored in at least one database of said service computer system, wherein said interval asset data include but not limited to owned or borrowed properties, expenses, videos, treasures, accumulated points or digital money, purchased items, items posted for sale, eSavers, stamp albums, and photo albums, and said internal asset data are displayed on at least one of user graphical interface screen via in said Assets application of said service computer system associated with said account of said user (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 3, Wilkins discloses the service computer system of claim 1 further comprising at least one of: 	
	means for said account associated with said user to display consolidated statements comprising balances derived from financial accounts associated with said user residing in external computer systems through application programming interface scripts at least one of user graphical interface screens of said Assets application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user or an account associated with an entity to request or solicit sponsorships from sponsors for purchasing or selling assets on said service computer system via said Sponsor Ad and said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said users to share or hide information on their wealth and assets to selected groups or members of said service computer system via said Asset application; means for said account associated with said users to solicit sponsorship for community activities on said service computer system via said Sponsor Ad utility; and means for said account associated with said user to manage donations to communities via said Sponsor Ad and a Group application on said service computer system (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…).
 
	Ref claim 4, Wilkins discloses the service computer system of claim 3, wherein means for said account associated with said user or an account associated with an entity to request or solicit sponsorships from sponsors 553334069.1 4/19/2019for purchasing or selling assets on said service computer system further comprising at least one of: 
	means for said account associated with said user or entity to request or solicit sponsorships from sponsors to present emails in a virtual mail format with an envelope view, letter view, or e-card view via said Sponsor Ad  utility and a virtual Mail application; 
means for said account associated with said user or entity to request or solicit sponsorships from sponsors to arrange electronic stamps, stickers, photos, videos, treasure, other assets, and the like via said Sponsor Ad utility and said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to request or solicit sponsorships from sponsors to share said personal information associated with said user with selected members, to elect community leaders, to set community charters, and to enter virtual events via said Sponsor Ad utility and said Groups application ; means for said account associated with said user to request or solicit sponsorships from sponsors to increase said user's accumulated points or digital money of said service computer system that may be converted to cash, merchandise, services, or gift certificates via said Sponsor Ad utility and an User Accumulated Score  application; means for said account associated with said user to request or solicit sponsorships from sponsors to distribute said user's digital and/or corresponding physical gifts upon said user's acquisition of said gifts via said Sponsor Ad utility ; and means for said account associated with said user to request or solicit sponsorships from sponsors to create online applications and designs that run on said service computer system via said Sponsor Ad utility (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products]…).
	Ref claim 5, Wilkins discloses the service computer system of claim 3, wherein means for said account associated with said user or an account associated with an entity to request or solicit sponsorships from sponsors for purchasing or selling assets on said service computer system further comprising at least one of: 
	means for said account associated with said user to request or solicit sponsorships from sponsors to access to other online applications of said service computer system via said Sponsor Ad utility (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	563334069.1 4/19/2019means for said account associated with said user to request or solicit sponsorships from sponsors via said Sponsor Ad utility to access certain external web applications via single sign-on feature within said service computer system; and means for said account associated with said user to request sponsorship for obtaining certain expense reports that contain both personal and business expenses via said Sponsor Ad utility  (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products]…).

	Ref claim 6, Wilkins discloses the asset category, properties, of claim 1 further comprising at least one of: 	
	means for said account associated with said user to display and edit said user's property list, buy and sell properties, donate properties and solicit or request sponsorship via said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to display and edit said user's other asset lists, buy and sell other assets, donate other assets and request sponsorship via said Asset application, wherein, said other assets include but are not limited to automobiles, hobby items, and storage items (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to obtain properties associated with said user from external computer systems that are linked to said service computer system through SSO, real-time or scheduled application programming interface technologies; means said account associated with said user to include said property data in said user's total asset value computation via said Asset application; and means for said account associated with said user to create customized asset sub-categories to manage said user's other assets, and to print related property reports via said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …).  
	Ref claim 7, Wilkins discloses the asset category, videos, of claim 1, for transforming traditional non-user-participated online video advertisements into user-participated online video advertisements, said transformation further comprising at least one of: 
	means for said computer system to detect a click on a solicitation link or a request link embedded in or associated with said video from said account associated with said user via said Sponsor Ad utility (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for automatically displaying via said Sponsor Ad utility, a list of sponsors with likelihood of sponsorship to said account associated with said user upon detecting a click on said solicitation link, wherein each sponsor of said list is associated with a request sponsorship link (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …); 
	 573334069.1 4/19/2019means for automatically comparing, via said User Accumulated Score application and said Sponsor Ad utility,  user accumulated score of said account to minimum score requirement of a selected sponsor upon detecting a click on a request sponsorship link; means for displaying via said Sponsor Ad utility said sponsor's advertisements at the beginning, during, and/or at the end of the playing of said video in response to a signal to play said vide (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for automatically depositing via  said User Accumulated Score application and said Sponsor Ad utility,  sponsorship incentives into said account associated with said user when said user accumulated score of said account meets minimum score requirement of said selected sponsor and based on the popularity of said video, wherein said incentives are included in said user's total asset value computation (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said computer system to set a time frame for sponsor advertisements to be displayed within said video via said User Accumulated Score application and said Sponsor Ad utility, wherein options are provided for said sponsor advertisements to be renewed upon expiration if said user's accumulated score still qualifies, or for said account associated with said user to solicit or request new sponsorship for said video; means for an account associated with a user to solicit or request sponsorship for watching a video via said Sponsor Ad utility or said  User Accumulated Score application, wherein approval of said solicitation or request is based on the popularity of said video or said user's accumulated score in said service computer system; and means for said account associated with said user to display and print related video reports via said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 8, Wilkins discloses the asset category, videos, of claim 1, for transforming traditional non-user-participated online video advertisements into user-participated online video advertisements, said transformation further comprising at least one of: 
	means for said account associated with said user to add a charity's advertisements at the beginning, during, and/or at the end of the playing of a video associated with said user via said Sponsor Ad utility (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);	
	means for said account associated with said user to accept a request via said Sponsor Ad utility for sponsorship from an account associated with a charity to display said charity's advertisements at the beginning, during, and/or at the end of a user's video playing, wherein said account associated with said charity is configured to request or solicit sponsorship from user accounts associated with users (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	 583334069.1 4/19/2019means for displaying, via said Sponsor Ad utility, said charity's advertisements at the beginning, during, and/or end of said user's video playing in response to a signal to play said video; and  means for said account associated with said user to display and print related video reports via said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 9, Wilkins discloses the asset category, treasure, of claim 1 further comprising at least one of: 	
	means for said account associated with said user to select treasure holder images to organize said user's treasure via said Asset application; means for said account associated with said user to buy treasure, wherein image and information of said treasure is automatically placed into a selected treasure holder upon said user purchasing said treasure online via said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products];
	means for said account associated with said user to buy a physical treasure holder that corresponds to a treasure holder image via said Asset application; means for said account associated with said user to post said treasure and/or said treasure holder for sale via said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to donate digital treasure holder(s), physical treasure holder(s), digital treasure, and/or physical treasure via said Asset application; and means for said account associated with said user to solicit or request sponsorship for obtaining, selling, and donating digital treasure holder(s), physical treasure holder(s), digital treasure and/or physical treasure via said Sponsor Ad utility and said Asset application (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…).
	Ref claim 10, Wilkins discloses the asset category, treasure, of claim 1 further comprising at least one of: 	
	means for said account associated with said user to locate physical treasure holder(s) by entering location information via said Asset application; means for said account associated with said user to add information of existing treasure to said user's treasure lists, wherein content information of said treasure lists is editable by said user via said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to delete treasure from said treasure lists via said Asset application; means for said account associated with said user to include said treasure data in said user's total asset value computation via said Asset application (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…); and  
	593334069.1 4/19/2019means for said account associated with said user to print images of said user's treasure item(s) and treasure holder(s) and related treasure reports via said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 11, Wilkins discloses the asset category, purchased items, of claim 1 further comprising at least one of: 
	means for said account associated with said user to select negotiation, bidding, or fixed price technique to purchase said items via said Sponsor Ad utility and said Asset application; means for said account associated with said user to solicit or request sponsorship to purchase said items via said Sponsor Ad utility and said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets…);
	means for said account associated with said user to display a seller's profile via said Asset application; means for said account associated with said user to select a place holder in said Assets application to hold images and information of said items in an organized manner upon said user purchasing said items via said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
  and 
	means for said account associated with said user to assign a default place holder via said Assets application to hold images and information of said items in an organized manner upon said user purchasing said items, wherein said user does not select a place holder (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…).
	Ref claim 12, Wilkins discloses the asset category, purchased items, of claim 1 further comprising at least one of: 
	means for said account associated with said user to include data of said purchased item in said user's total asset value computation via said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to invite others to watch a virtual session or game of said user buying said items and to provide input, wherein said others include members or non-members of said service computer system, who can view said virtual session or game with or without user accounts in said service computer system via said Asset application or Assets application programming interface scripts; and wherein said virtual session or games also includes a 3-D virtual place via a virtual session or game link (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to give ratings or feedbacks to said seller and vice versa via said Asset application; and means for said account associated with said user to display and print related transaction reports via said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 13, Wilkins discloses the asset category, items posted for sale, of claim 1 further comprising at least one of:  
	603334069.1 4/19/2019means for said account associated with said user to select negotiation, bidding, or fixed price technique to sell said items, wherein said negotiation techniques enables said user to choose aggressive mark-up, moderate mark-up, or conservative mark-up via said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …) ;
	means for said account associated with said user to solicit or request sponsorship to sell said items via said Sponsor Ad utility and said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to display accumulated score of said account and likelihood of obtaining sponsorship via said User Accumulated Score utility and said Asset application; means for said account associated with said user to invite buyers to a virtual selling session and to solicit or request sponsorship for said virtual session or game via said Asset application or Assets application programming interface scripts; and wherein said virtual session or games also includes a 3-D virtual place via a virtual session or game link (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to invite members to watch said virtual selling session or game and to provide input via said Assets application, wherein said members include said user's friends who are members of said service computer system; means for said account associated with said user to invite others to watch a virtual session or game of said user selling said items and to provide input, wherein said others include members or non-members of said service computer system, who can view said virtual session or game with or without user accounts in said service computer system via said Asset application or Assets application programming interface scripts; and wherein said virtual session or games also includes a 3-D virtual place via a virtual session or game link; and means for said accounts associated with said user and said buyers to negotiate said selling transaction(s) and to display and print related transaction reports via said Asset application. para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 14, Wilkins discloses the asset category, items posted for sale, of claim 1 further comprising at least one of:
	means said account associated with said user to remove said items from said user's Items Posted for Sale webpage upon purchases by said buyers through  said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to exclude data of said purchased items in said user's total asset value computation through said Asset application; means for said account associated with said user to include data of the sale in said user's total asset value computation through said Asset application; and means for said account associated with said user to display and print related transaction reports through said Asset application(para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …).
	Ref claim 15, Wilkins discloses the asset category, eSavers, of claim 1 further comprising:  613334069.1 4/19/2019means for said account associated with said user to automatically track and manage said user's e-savers obtained from sponsors via said Sponsor Ad utility and  said Asset application, wherein said e-savers include e-discounts, e- rebates, e-gift cards, e-rain checks and so on, wherein said e-savers can be used online, or at a participating physical store by said user entering said user's user ID and password or scanning identification mark associated with said account of said user in said physical store's point of sale system that communicates with said service computer system (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …).
	means for said account associated with said user to include eSavers in said user's total asset value computation when they are not spent through said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…); and 
	means for said account associated with said user to display and print related eSaver reports through said Asset application (para [0105];via the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408…). 
	Ref claim 16, Wilkins discloses the asset category, stamp albums, of claim 1 further comprising at least one of: 
	means for said account associated with said user to automatically transfer said user's e-stamp folder into a digital stamp album in response to said user selecting a digital album template through said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …).
	means for said account associated with said user to modify the contents of said digital stamp album and switch to other digital album template through said Asset application;  means for said account associated with said user to print said digital stamp album with or without e-stamps inside through said Asset application;  means for said account associated with said user to solicit or request sponsorship for obtaining corresponding physical albums with or without corresponding physical stamps inside via said Sponsor Ad utility and said Asset application ; and means for said account associated with said user to post digital or physical stamps, stamp folders and/or albums with or without stamps inside for sale through said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 17, Wilkins discloses the asset category, stamp albums, of claim 1 further comprising at least one of:
	means for said account associated with said user to solicit or request sponsorship to purchase or sell said digital or physical stamps and stamp albums with or without stamps inside via said Sponsor Ad utility and  said Assets application;  (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to post digital or physical stamps, stamp albums, and stamp folders for donation and to solicit or request sponsorship for such action via said Sponsor AD and  said Assets application;   623334069.1 4/19/2019means for said account associated with said user to preview digital stamp albums, add or delete e-stamps, move e-stamps among albums, and add or delete digital stamp albums through said Asset application; means for said account associated with said user to include possessed digital stamps and stamp albums in said user's total asset value computation through said Asset application; and means for said account associated with said user to display and print related stamp and stamp album reports through said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 18, Wilkins discloses the asset category, photo albums, of claim 1 further comprising at least one of: 
	means for said account associated with said user to automatically transfer a user's digital photos into a digital photo album in response to said user selecting a digital photo album template through said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…);
	means for said account associated with said user to modify the contents of said digital photo album and switch to other digital photo album template(s) through said Asset application (para [0137]; via when printing a greeting card or album via remote print service and the multimedia assets [implied buy or sell products] …);
	means for said account associated with said user to print digital photo album(s) with or without digital photos inside through said Asset application; means for said account associated with said user to solicit sponsorship for obtaining corresponding physical album with or without corresponding physical photos inside through said Asset application; means for said account associated with said user to post digital photo album(s) for sale or donation and solicit or request sponsorship for such action via said Sponsor Ad utility and said Assets application; means for said account associated with said user to preview digital photo album(s), add or delete digital photo(s), move digital photo(s) among albums, and add or delete digital photo album(s) through said Assets application; means for said account associated with said user to include possessed photo albums in said user's total asset value computation through said User Accumulated Score application; and means for said account associated with said user to display and print related photo album reports through said Asset application (para [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…).
	Ref claim 19, Wilkins discloses the service computer system of claim 1, wherein said system is any online e-commerce system and social networking system using different computer and human languages, and is presented on any electronic display devices; and said system is further configured to trigger online virtual events and games for participating accounts 22 of 62 14088430.1 5/25/2022Reply to Non-Final Office Action dated March 03, 2022 Application Serial No. 16/389,121 Amendment dated May 25, 2022 associated with users via a community or group application, including 2-D or 3-D virtual birthday parties, graduation parties, contests and games (para [0105]; the network 406/interconnected computers, can be found in the Internet. The server computer 404 can include a server image processor unit 408… [0136]; via the resultant image can be sent through e-mail [other distribution method] to facilitate sharing of photos and derivative works…). 
Claim 20 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 21 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Response to arguments

  Applicant's arguments filed on 5/25/2022 have been fully considered and they are deemed to be non-persuasive:

Applicant argues in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea. 

In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.
In response:

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above again based on the latest Patent Eligibility Guidance [2019-PEG].
  
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 


REMARKS:

I. Response to claim interpretation:- withdrawn.


II. Response to Claim Rejection 101:

II.1. Response [Remarks pages 29-31/62] to Examiner's Step 2A, Prong I Arguments On pages 4 to 6 of the current Office Action. … …
The present invention's representative claim 1 for centralizing/combining external and internal user asset data on the Internet to create a total asset value computation are pure machine operations that do not fall within any of the enumerated sub-groupings noted on the 2019 PEG.
In response: Examiner disagrees:
	Under Step (2A) Prong 1: A service computer system for transforming scattered user asset data on the Internet and in business computer systems into centralized user asset data to generate asset data to generate asset ratings for Internet users to invite buyers to sell products and services is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal relationships or interactions between people including rules or instructions). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include ( transforming scattered user data to centralized user asset data…total asset value computation… automatically comparing/determining/displaying wealth ratings…said account with said entity to invite buyers to virtual sessions or games to sell products and services…to provide  incentives to a buying entity with reward points, e-savers, and free gifts). As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal relationships or interactions between people including rules or instructions). 



II.2. Response to Examiner's Step 2A, Prong II Arguments On pages 6 to 7:



	Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of transforming scattered user data to centralized user asset data…total asset value computation… automatically comparing/determining/displaying wealth ratings…said account with said entity to invite buyers to virtual sessions or games to sell products and services…to provide  incentives to a buying entity with reward points, e-savers, and free gifts do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 

The instant recited claims including additional elements (i.e. “transforming scattered user data to centralized user asset data…total asset value computation… automatically comparing/determining/displaying wealth ratings…said account with said entity to invite buyers to virtual sessions or games to sell products and services…to provide  incentives to a buying entity with reward points, e-savers, and free gifts  ”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [00100]: Service computer/processing unit/devices/processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.


	II. 3. Response[Remarks pages 34-35/62] to Examiner's Step 2B:

“… Applicant respectfully submits that Examiner then repeated the same erroneous examination procedure by discussing only the generic computer of the preamble of the representative claim 1 without analyzing each claim step/function, and then concluded that the limitations do not qualify as "significantly more". Applicant respectfully 34 of 6214088430.1 5/25/2022 Reply to Non-Final Office Action dated March 03, 2022Application Serial No. 16/389,121Amendment dated May 25, 2022disagrees and requests Examiner to review Applicant's detailed analysis in 111.2 above. … …”

	In response: Examiner disagrees:
	Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., Service computer/devices/processing unit/ processor, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

	III. Response to Claim Rejections - 35 U.S.C. § 103

	In response: Examiner does not agree with applicant’s assertions. The details of 103 rejection with one more additional art-Kelly is provided above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Rodriguez et al (US 203/0083948 A1) discloses Media Asset Management System.
Abdo (US 2015/0032697A1) discloses Method for Dynamic and Automatic Synchronization…Online Streaming Media.
DELLOVO (WO 2007134310 A2) discloses System and Method for Advertisement Generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


                                                                                                                                                                                                      
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698